          Case 1:04-cv-00814-RCL Document 359 Filed 03/01/21 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

ROGER HALL, et al.,                        )
                                           )
       Plaintiffs,                         )
                                           )
       v.                                  )      Civil Action No. 04-814 (RCL)
                                           )
CENTRAL INTELLIGENCE AGENCY,               )
                                           )
       Defendant.                          )
                                           )

                 PLAINTIFFS' UNOPPOSED MOTION FOR ENLARGEMENT
                OF TIME WITHIN WHICH TO FILE MOTION TO RECONSIDER
                THE COURT'S NOVEMBER 30, 2020 ORDER AND JUDGMENT

       COME NOW plaintiffs Roger Hall, Studies Solutions Results, Inc. ("SSRI"), and

Accuracy in Media, Inc. ("AIM"), by counsel, under Rule 6(b)(1)(A) of the Federal Rules of

Civil Procedure, and respectfully move this Court for a 30-day enlargement of time to file

their Motions to Reconsider the Court's November 30, 2020 Judgment and Order, until

March 30, 2021. Defendant CIA does not oppose the relief sought. The facts and reasons

set forth below establish that there is good cause for the Court to grant this unopposed

motion.

                          Memorandum of Points and Authorities

       1.      By Order entered on November 30, 2020, the Court entered its Order and

Judgment, terminating this case. ECF No. 353.

       2.      By Order entered on December 18, 2020, the Court granted plaintiffs' motion

for enlargement of time to submit their motions to reconsider its Order and Judgment,

setting Saturday, February 27, 2021, as plaintiffs' due date. ECF No. 355.
        Case 1:04-cv-00814-RCL Document 359 Filed 03/01/21 Page 2 of 3




       3.     Under Rule 6(b)(1)(A) of the Federal Rules of Civil Procedure, Extending

Time, "the court may, for good cause, extend the time… if a request is made, before the

original time or its extension expires…"

       4.     This Court may take judicial notice of the fact that all parties to this litigation

and their counsel have been severely and adversely affected by the so called "COVID-19

Pandemic," as recognized by the order issued by United States Supreme Court Justice John

Roberts decreeing that all parties contemplating filing a petition for a writ of certiorari to

that Court are entitled to an automatic one-time extension of 150 days.

       5.     James H. Lesar, counsel for plaintiffs Hall and SSRI, faces immediate time

deadlines in several other cases which have impeded his ability to timely prepare a

properly supported motion for reconsideration in this longstanding complex case with a

voluminous factual record.

       6.     Mr. Lesar tested positive for COVID-19 on December 8, 2020. He is currently

awaiting the resolution of lab tests ordered by his nephrologist to determine whether the

COVID-19 test result was a false positive.

       7.     AIM's counsel, John H. Clarke, has also been adversely effected by COVID-19.

On January 13, 2021, the DC Superior Court issued an Administrative Order, withdrawing

its November 5, 2020 order that had "suspended, tolled, and extended during the period of

the current judicial emergency" all due dates. "With respect to matters in the Probate and

Tax Divisions," the Court wrote, "the moratorium is now lifted and all deadlines for

statutory and rules-based time limits in the D.C. Code and the Superior Court Rules are now

in full force and effect." Order at 20. In compliance with that Court's January 13 Order,

counsel will submit 12 separate filings for that Court on Tuesday, March 2. Preparation of
        Case 1:04-cv-00814-RCL Document 359 Filed 03/01/21 Page 3 of 3




these filings has hampered counsel's ability to expend sufficient time to prepare a properly

supported motion in this case, given the voluminous factual record here.

                                        CONCLUSION

       For the reasons set forth above, plaintiffs respectfully seek an extension of time to

and including March 30, 2021, to submit their Motion to Reconsider the Court's December

18, 2020, Order and Judgment.

       DATE: March 1, 2021.


                                    Respectfully submitted,


                                            /s/
                                    James H. Lesar # 114413
                                    930 Wayne Avenue
                                    Suite 1111
                                    Silver Spring, MD 20910
                                    (301) 328-5920
                                    jhlesar@gmail.com

                                    Counsel for Plaintiffs
                                    Roger Hall and SSRI, Inc.



                                           /s/
                                    John H. Clarke # 388599
                                    1629 K Street, NW
                                    Suite 300
                                    Washington, DC 20006
                                    (202) 344-0776
                                    Fax: (202) 332-3030
                                    johnhclarke@JohnHClarkeLaw.com

                                    Counsel for plaintiff
                                    Accuracy in Media, Inc.
